DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure (IDS) submitted 06/02/2021 and 03/29/2021 has been considered by the Examiner.
Claim Status
Applicant’s amendments in the response filed on 3/29/2021 has been considered by the Examiner. Currently claims 1-6, 8-11, 13-16, 18-22, 24, 27, and 29-30 are pending, claims 7, 12, 17, 23, 25-26, 28, and 31 are canceled, claims 1-5,8,11,13-16,18-22,24,27 and 29-30 are withdrawn from consideration, and claim 6 has been amended. A complete action on the merits of claims 6, 9, and 10 follows below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (3,306,252).
Regarding claim 6, Knight teaches an assembly for dispensing vapocoolant (Fig. 2), comprising:
a housing having a longitudinal axis, the housing configured as a collapsible chamber (Fig. 2 Col. 3 lines 6-10), the housing dimensioned to receive a container of vapocoolant (aerosol vessel 11 having a pressure chamber 12 containing a fluid) the housing comprising a neck extending longitudinally along the longitudinal axis with taper from a shoulder of the housing (the neck portion tapers with respect to hood 13 and extends longitudinally along the longitudinal axis); and 
a stop member (annular diaphragm 28; Col 3 lines 55-60) fixedly positioned in the housing and configured to receive at least a portion of an outlet of a container and to engage an actuator (diaphragm 28 receives valve 26 which is in fluid communication with opening 35 that provides for fluid; the diaphragm engages with spring 32 and flange 33) sealeably engaged with the outlet of the container;
wherein the contents comprise one or more vapocoolants or one or more vapocoolants and medicaments (Col. 1 lines 10-12), the container comprising a sealably engaged valve member (valve member 26), the valve member comprising the actuator (spring 32 and flange 33), the actuator configured to actuate the valve member upon collapse of the collapsible chamber and engagement with the stop member so as to allow release of an amount of the vapocoolant contents (Col. 3 lines 55-63).

Regarding claim 9, Knight teaches the limitation of claim 7 and wherein stop member comprises a surface having a recess dimensioned to receive at least a portion of the outlet and at least a portion of the valve member (diaphragm receives valve 26 which includes an axial passage in fluid communication with opening 35 that provides for the fluid).
Regarding claim 10, Knight teaches the limitations of claim 7 and wherein the neck extends away from the stop member (the neck extends away from the stop member since there is space between the distal most portion of the neck and the diaphragm 28). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794